Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 24, 2019

The Court of Appeals hereby passes the following order:

A19A1329. JOHNSON v. THE STATE.

      This case was docketed by this court on January 25, 2019, and appellant’s brief
and enumerations of error were due February 14, 2019. On February 27, 2019, this
Court dismissed the above-referenced appeal due to the appellant’s failure to file an
appellate brief within the time required by the rules of this Court. On March 4, 2019,
appellant, who is pro se, filed a motion for an extension of time in which to file his
brief, alleging that he did not receive the notice of docketing until February 22, 2019,
due to having been moved to a new correctional facility. We construed appellant’s
motion as requesting that we reconsider our dismissal and we reinstated the case with
an order dated March 14, 2019, stating appellant’s brief would be due within 20 days
of the reinstatement. As of the date of this order, appellant has not filed a brief and
enumeration of errors and has not requested an additional extension of time in which
to do so. Accordingly, this appeal is hereby DISMISSED as abandoned pursuant to
Court of Appeals Rules 13 and 23.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/24/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.